IIodey, Judge,
delivered the following opinion:
This cause is before us on exceptions of the plaintiff to the answer of the defendant. On December 10, 1906, we filed an elaborate opinion in this case, wherein we held that the court could not intelligently pass upon the issues between the parties without having all the facts before it, and that these facts could not be brought before the court except by plea or answer, and therefore we overruled the demurrer in toio, with a view to getting the facts fully before the court. We announced then that we did this in accordance with the practice in the Supreme Court of the United States, as exemplified in the Kansas-Colorado water cases, where that court refused to pass on a demurrer, and called for all the proofs, so as to give the matter proper consideration.
Notwithstanding our ruling in that regard, shortly thereafter the defendant filed pleas in the premises, alleging that the matter in controversy was res judicata and setting up the statute of limitations in the premises, and on May 3, 1907, we again filed our views in writing, and overruled the two pleas referred to, citing many authorities as justifying our action, but reserving to ourselves the right to consider said plea of res judicata *250again on the final hearing under our order made in the opinion filed as aforesaid.
On May 21, 1907, a complete answer was filed, and on June 3d plaintiff’s counsel filed an exception specifically to each and every paragraph of said answer. We have examined said answer and said exceptions, and, under the ruling we first made in our opinion of December 10, 1906, aforesaid, we do not think said exceptions are well founded at this time, and will overrule them pro forma, in order to get this cause at issue, and have the proofs taken, as we first intimated, reserving to ourselves the right to consider all legal points between the parties after we hear the proofs; and it is so ordered.